Exhibit 10.1



[logo.jpg] 



January 8, 2018

 

Mr. Handong Cheng

Chairman & CEO

ChinaNet Online Holdings, Inc.

3 Min Zhuang Road, Building 6

Beijing, P. R. China, 100195

 

Re: Placement Agent Agreement

 

Dear Mr. Cheng:

 

The purpose of this letter agreement (this “Engagement Letter” or this
“Agreement”) is to set forth the terms and conditions pursuant to which FT
Global Capital, Inc. (“FTGC” or the “Placement Agent”), shall serve as the
Placement Agent for ChinaNet Online Holdings, Inc. (the “Company”), on a “best
efforts” basis, in connection with any public or private offering or other
financing or capital-raising transaction of any kind (each, a “Placement”) of
unregistered or registered securities (the “Securities”) of the Company, which
may include shares (the “Shares”) of the Company’s common stock (the “Common
Stock”) or securities convertible into Shares, pursuant to a private placement
or, if registered, pursuant to a registration statement.

This Agreement shall become effective upon the date it is signed by the Company
(the “Effective Date”). The terms of such Placement(s) and the Securities shall
be mutually agreed upon by the Company and the investors (each, an “Investor”
and collectively, the “Investors”) and nothing herein enables the Placement
Agent to bind the Company or any Investor. This Agreement and the documents
executed and delivered by the Company and the Investors in connection with the
Placement(s) shall be collectively referred to herein as the “Transaction
Documents.” The date of each of the closings of the Placement(s) shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable
“best efforts” basis only and that the execution of this Agreement does not
constitute a commitment by the Placement Agent to purchase or to sell any
Securities and does not ensure the successful placement of any Securities or any
portion thereof. The identities of the investors to which the Placement Agent
introduces the Company shall be proprietary information of the Placement Agent
and shall not be divulged to third parties by the Company, nor used by the
Company outside the scope of the Placement Agent’s engagement as described
herein, other than as required by applicable law.

Section 1.      COMPENSATION AND OTHER FEES.

1200 Abernathy Road, Suite 1700, Atlanta, GA, 30328

770-350-2698 (Office), 770-551-8184 (Fax)

15561222.1
214295-10006

 



(A)           As compensation for the Placement Agent’s services hereunder, the
Company shall pay to the Placement Agent a cash placement fee upon each Closing,
in an amount equal to six percent (6%) of the aggregate offering price of the
total amount of capital received by the Company from the sale of its Securities
during the term of this Agreement (the “Placement Agent Fee”). Notwithstanding
anything to the contrary in this Agreement, the compensation provided for in
this Agreement shall be subject to such reduction as may be necessary for the
compensation to comply with Financial Industry Regulatory Authority (“FINRA”)
Rule 5110. The Company agrees to reimburse the Placement Agent for all fees,
expenses and disbursements relating to the registration or qualification of the
Securities under the “blue sky” securities laws of such states and other
jurisdictions as Placement Agent may reasonably designate (including, without
limitation, all filing and registration fees, and the reasonable fees and
disbursements of “blue sky” counsel, which will be Placement Agent’s counsel, it
being agreed that such fees and expenses will be fixed at $15,000 only to be
paid at Closing. The Company shall reimburse Placement Agent for its legal
expenses in an amount of $25,000 only to be paid at Closing.

(B)           Upon each Closing, if and only if there are any warrants issued to
Investor in connection with the transaction, the Company shall also grant
Placement Agent, or its designees, at the Closing warrants (the “Placement
Agent’s Warrants”) to purchase that number of Shares equal to six percent (6%)
of the aggregate number of Shares placed in the Placement (or underlying any
convertible Securities sold in the Placement) to the Investors, excluding any
Shares issuable upon exercise of any warrants issued in the Placement. The
Placement Agent Warrants shall have the same terms, including exercise price,
anti-dilution and registration rights, as the warrants issued to the Investors
in the Placement, subject to any limitations imposed by FINRA Rule 5110.

(C)           The Placement Agent shall be entitled to a Placement Agent Fee,
calculated in the manner provided in Section 1(A), with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom the Placement Agent had introduced to the Company
during the Term or any investors that participated in the Placement, if such
Tail Financing is consummated at any time within the 6-month period following
the termination of this Agreement (the “Tail Period”).

Section 2.      COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents
and warrants to, and agrees with, the Placement Agent on the date hereof and on
each date on which any Securities are offered that (Sections (A)-(D) shall only
be applicable to any Placement completed on a registered basis pursuant to the
Securities Act (as defined below)):

15561222.1
214295-10006

 



(A)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
207466) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on October 29, 2015, for the registration under the
Securities Act of the Securities. At the time of such filing and on the date
hereof, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company's knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.

15561222.1
214295-10006

 



(B)           The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (i) have
not been filed as required pursuant to the Securities Act or (ii) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been described or filed
as required.

(C)           The Company is currently eligible to use free writing prospectuses
in connection with the Placement pursuant to Rules 164 and 433 under the
Securities Act. Any free writing prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder. Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.

(D)           The Company will as promptly as practicable deliver to the
Placement Agent complete conformed copies of the Registration Statement and of
each consent and certificate of experts, as applicable, filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, in such quantities and at such places as the
Placement Agent reasonably request. Neither the Company nor any of its directors
and officers has distributed and none of them will distribute, prior to the
Closing Date, any offering material in connection with the offering and sale of
the Securities other than the Base Prospectus, the Time of Sale Prospectus, if
any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

(E)            There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company.

15561222.1
214295-10006

 



(F)            The Placement Agent shall have received on each Closing Date a
written opinion of counsel for the Company, dated the Closing Date and addressed
to the Placement Agent in form and substance satisfactory to the Placement
Agent, which shall include, without limitation, opinions related to (i) the
corporate existence of the Company and power to operate its business; (ii) the
corporate power and authority of the Company to execute all agreements and
perform its obligations related in the Placement; (iii) the ability of the
Company to enter into all agreements and perform its obligations related to the
Placement without contravening or violating (or causing the triggering of any
anti-dilution or similar provisions in) its charter documents, any other
agreements or any applicable law, regulation or rule; (iv) that any Securities
(and any Common Stock underlying such Securities) will be duly authorized, fully
paid, validly issued and non-assessable, as applicable; (v) that no approval,
consent, order, filing or notice is required to complete the Placement and for
the Company to perform its obligations in the Placement; (vi) if the Placement
is being completed pursuant to a Registration Statement, the effectiveness of
the Registration Statement and that all filings required by the Securities Act
of 1933, as amended, have been made; (vii) the listing of all Common Stock
included in or underlying the Securities on any national exchange on which the
Company’s Common Stock is listed; and (viii) the Company’s status as an
“investment company” as defined in the Investment Company Act of 1940, as
amended. The Placement Agent shall also have received on each Closing Date a
negative assurance letter from counsel for the Company, dated the Closing Date
and addressed to the Placement Agent in form and substance satisfactory to the
Placement Agent.

(G)           The Placement Agent shall be entitled to rely upon any and all
representations and warranties of the Company included in the purchase
agreements entered into by the Company and the Investors in connection with the
Placement, subject to the qualifications and limitations therein, including, but
not limited to, any disclosure set forth on an applicable schedule.

Section 3.      REPRESENTATIONS AND WARRANTIES OF PLACEMENT AGENT. The Placement
Agent represents and warrants to the Company that: (i) it will comply with all
applicable federal laws regarding trading in securities of the Company, (ii) it
will not disclose any non-public material information of the Company without the
prior written consent of the Company during the Term for a period of one (1)
year from the termination date of this Agreement, and (iii) that it is a
registered broker-dealer in good standing with the relevant regulatory agencies.

Section 4.      ENGAGEMENT TERM & SURVIVAL. The term of this Agreement shall be
for a period of the earlier of six months from the Effective Date or the
completion of the Placement (the “Term”). In the event of the termination of
this Agreement, the Placement Agent’s compensation due under this Agreement will
be payable in full and the compensation payable under Section 1(A) will continue
for the twelve (12) month period commencing with such termination as set forth
in Section 1(C). The provisions of Sections 1, 2, 3, 4, 5, 6, 7, 9, 10 and 11 of
this Agreement and Appendix A shall survive this Agreement’s expiration or
termination.

Section 5.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in its evaluation of
the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
prior written consent of the Placement Agent.

15561222.1
214295-10006

 



Section 6.      NO FIDUCIARY RELATIONSHIP; THIRD PARTY BENEFICIARIES. This
Agreement does not create, and shall not be construed as creating rights
enforceable by any person or entity that is not a party hereto, except those
entitled hereto by virtue of the indemnification provisions hereof. The Company
acknowledges and agrees that the Placement Agent is not and shall not be
construed as a fiduciary of the Company and that the Placement Agent shall not
have any duties or liabilities to the equity holders or the creditors of the
Company or to any other person by virtue of this Agreement or the retention of
the Placement Agent hereunder, all of which are hereby expressly waived.

Section 7.      INDEMNIFICATION. The parties agree to the terms of the Placement
Agent’s standard indemnification agreement, which is attached hereto as Appendix
A and incorporated herein by reference.

Section 8.      ANNOUNCEMENTS. The Company grants to the Placement Agent the
right to place customary announcement(s) of the Placement in certain newspapers
and to mail announcement(s) to persons and firms selected by Placement Agent, at
the Placement Agent’s expense, subject to the Company’s prior approval, which
shall not be unreasonably withheld.

Section 9.      GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York
and, by execution and delivery of this Agreement, the Company hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of aforesaid courts. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. If either party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys' fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

Section 10.   ENTIRE AGREEMENT/MISC. This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by each of the Placement Agent and the
Company. The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

15561222.1
214295-10006

 



Section 11.   NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York,
New York time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York, New York time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages hereto.

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning an executed copy of this Agreement to FTGC.

FT GLOBAL CAPITAL, INC.

 

By: /s/ Patrick J. Ko
Name: Patrick J. Ko
Title: President

 

Address for notice:

FT Global Capital, Inc.

1200 Abernathy Road, Suite 1700

Atlanta, GA, 30328

Fax: 770-551-8184

 

Accepted and Agreed to as of

the date first written above:

 

 

By: /s/ Handong Cheng
Name: Handong Cheng
Title: Chairman & Chief Executive Officer

 

Address for notice:

ChinaNet Online Holdings, Inc.

3 Min Zhuang Road, Building 6

Beijing, P. R. China, 100195

Fax:

15561222.1
214295-10006

 



 

APPENDIX A - - INDEMNIFICATION PROVISIONS

 

 

(A)       The Company agrees to indemnify and hold harmless the Placement Agent
and its affiliates and their respective officers, directors, employees, agents,
counsel, advisers and consultants, and any persons controlling the Placement
Agent or any of its affiliates within the meaning of Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934 (the
Placement Agent and each such other person or entity being referred to herein as
an “Indemnified Person”), from and against all claims, liabilities, losses or
damages (or actions in respect thereof) or other expenses (and further agrees to
advance all expenses) which (A) are related to or arise out of (i) actions taken
or omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company or its respective affiliates in connection
with this Agreement, the Placement or which affect the Placement or (ii) actions
taken or omitted to be taken by an Indemnified Person with the consent or in
conformity with the actions or omissions of the Company or their respective
affiliates in connection with this Agreement, the Placement or which affect the
Placement or (iii) any investigation, litigation, or inquiry by a regulatory or
self-regulatory agency or authority involving the Company or any transaction
arising under any agreements between the Company and the Placement Agent or (B)
are otherwise related to or arise out of the Placement Agents’ activities on
behalf of the Company or its respective affiliates pursuant to this Agreement or
(C) in any way involving or alleged to involve the Company, any Placement or any
Securities. The Company will not be responsible, however, for any losses,
claims, damages, liabilities or expenses pursuant to clause (B) of the preceding
sentence which are finally judicially determined to have resulted solely from
such Indemnified Person’s gross negligence or willful misconduct. In addition,
the Company agrees to advance (and in the absence of advancement required
hereunder) to promptly reimburse each Indemnified Person for all reasonable
out-of-pocket expenses (including fees and expenses of counsel) as they are
incurred by such Indemnified Person in connection with investigating, preparing,
conducting or defending any such action or claim, whether or not in connection
with litigation in which any Indemnified Person is a named party, or in
connection with enforcing the rights of such Indemnified Person under this
Agreement, including the costs of any claims asserted by an Indemnified Person
against any indispensable party or by way of a counterclaim in any litigation
within the scope of this provision. The Company agrees to advance such expenses
incurred by an Indemnified Person pursuant to which indemnity may be sought
hereunder within thirty (30) days after receipt by the Company of a statement
requesting such advances from time to time, whether prior to or after final
disposition of any proceeding. Such advances shall be unsecured and interest
free and without regard to the Indemnified Person’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnified
Persons shall be entitled to continue to receive advancement of expenses
pursuant to this section unless and until the matter of an Indemnified Person’s
entitlement to indemnification hereunder has been finally adjudicated by court
order or judgment from which no further right of appeal exists. Each Indemnified
Person undertakes to repay such amounts advanced only if and to the extent that,
it ultimately is determined that the Indemnified Person is not entitled to be
indemnified by the Company under the provisions of this Agreement.

15561222.1
214295-10006

 



(B)       Promptly after receipt by the Placement Agent of notice of any claim
or the commencement of any action or proceeding with respect to which the
Placement Agent is entitled to indemnity hereunder, the Placement Agent will
notify the Company in writing of such claim or of the commencement of such
action or proceeding, and the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Placement
Agent and will pay the reasonable fees and expenses of such counsel.
Notwithstanding the preceding sentence, the Placement Agent will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for the Placement Agent determines that to do so would be
in the best interests of the Placement Agent. In such event, the reasonable fees
and disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding at its sole expense provided that the Company obtains a full and
unconditional release of any claims against the Placement Agent and the
Indemnified Persons from all liability on claims that are the subject matter of
such proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of Placement Agent or any
Indemnified Person.

(C)       The Company and the Placement Agent and any Indemnified Persons agree
to notify each other promptly of the assertion of any claim or the commencement
of any action or proceeding relating to a transaction contemplated by this
engagement letter.

(D)       If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold the Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent as
a result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses reasonably incurred in defending
any litigation, proceeding or other action or claim. Notwithstanding the
provisions hereof, the Placement Agent’s share of the liability hereunder shall
not be in excess of the amount of fees actually received by Placement Agent
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Placement Agent).

(E)       These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this engagement letter or otherwise.

 

 

 



15561222.1
214295-10006



 

 

